 Exhibit 10.1
 
 
 
 
WAIVER AGREEMENT
 
    WAIVER AGREEMENT (this "Waiver"), made as of March 19, 2009, by and between
Unity Bancorp, Inc., a New Jersey corporation with an address at 64 Old Highway
22, Clinton, NJ 08809 (the “Company”), Unity Bank, a New Jersey state commercial
bank with its principal place of business located at 64 Old Highway 22, Clinton,
NJ 08809 (the “Bank”) and James A. Hughes, an individual residing at 4 Lance
Road, Lebanon, NJ 08833 (the "Executive").  The Company and the Bank shall be
referred to herein collectively as the “Employer”.
 
 
WITNESSETH:
 
    WHEREAS, the Employer and the Executive have entered into that certain
Employment Agreement, made as of March 23, 2004 and amended pursuant to the
First Amendment to the Employment Agreement made as of May 26, 2005 (and as may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the "Employment Agreement"), which governs the terms and
conditions of the Executive’s employment with the Employer;
 
    WHEREAS, as part of the Emergency Economic Stabilization Act of 2008
(“EESA”), the United States Treasury (the “Treasury”) adopted a program known as
the Capital Purchase Program (“CPP”) pursuant to which the Treasury will invest
in United States insured depository institutions;
 
    WHEREAS, the Company received an investment of $20,649,000 from the Treasury
pursuant to the CPP on December 5, 2008;
 
    WHEREAS, the terms of the CPP were revised by the American Recovery and
Reinvestment Act of 2009 (“ARRA”), which, among other things, imposed certain
limitations upon the compensation of executive officers of companies which
participated in the CPP;
 
    WHEREAS, the Employment Agreement does not comply with the requirements of
ARRA, in that it provides for certain severance payments to the Executive; and
 
    WHEREAS, the Executive is willing to waive such portions of the Employment
Agreement which do not comply with the ARRA subject to the terms and conditions
contained herein.
 
    NOW THEREFORE, in consideration of the foregoing, and the respective
agreements and covenants contained herein, the parties hereto agree as follows:


 
1.    Waiver.
 
    Subject to the terms and conditions hereof, the Executive hereby agrees to
waive all provisions of the Employment Agreement which would render the Employer
in violation of the Section 111 of the EESA, as amended by the ARRA, and the
regulations may be promulgated thereunder from time to time, including, but not
limited to:


a.           Section (b) of Article 5 of the Employment Agreement with respect
to the Executive’s right to receive payment equal to eighteen (18) months of the
Executive’s then current Base Salary in the event of the Executive’s Termination
Without Cause;


b.           Section (c) of Article 5 of the Employment Agreement with respect
to Executive’s right to receive payment equal to eighteen (18) months of the
Executive’s then current Base Salary upon the Executive’s Resignation With
Cause;


c.           Article 6 with respect to the Executive’s right to receive payment
equal to the greater of: (i) thirty-six (36) months of the Executive's Base
Salary; or (ii) thirty-six (36) months of the Executive's then current Base
Salary plus any cash bonus received by the Executive for the Employer's
preceding fiscal year, in the event of a Change in Control or Significant
Acquisition;


provided,  however,  that the  foregoing  waiver will be of no further  force or
effect,  and the Executive will be entitled  to  exercise  all of  his rights
and  remedies  under  the  Employment Agreement, and applicable  law,
automatically upon such time as the Company is no longer prohibited from making
the payments described above under the EESA and regulations thereunder, whether
because the Company’s obligation to the Treasury arising from the Company’s
participation in the CPP shall be satisfied or excused, the EESA shall be
further amended to eliminate the prohibition on severance or otherwise.
 
2.    Further Limitations of Waiver.
 
    This Waiver by the Executive of the benefits conferred to him pursuant to
the Employment Agreement shall be construed only to the minimum extent necessary
so that the Employer shall be in compliance with the Section 111 of the EESA,
the ARRA and the regulations as may be promulgated from time to time thereunder
(collectively, the “Acts”), and shall not be construed to grant to the Employer
additional benefits beyond what is minimally required to comply with the Acts.
 
3.    Entire Agreement; Binding Affect; Employment Agreement to Remain in
Effect.  
 
    This Waiver constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and there are no agreements,
understandings, warranties or representations among the parties as to such
subject matter except as set forth herein.  This Waiver will inure to the
benefit and bind the parties hereto and the respective heirs, administrators,
executors, representatives, successors and permitted assigns of the parties
hereto. Except as specifically provided for hereunder, the Employment Agreement
shall remain in full force and effect, shall not be modified or otherwise
revised by this Waiver Agreement.
 
4.    Defined Terms.  
 
    Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Employment Agreement.
 
5.    Governing Law.  
 
    This Waiver is executed and delivered in the State of New Jersey and it is
the desire and intention of the parties that it be in all respects interpreted
according to the laws of the State of New Jersey, without giving effect to
choice of law provisions thereof.
 
6.    Counterparts.  
 
    This Waiver may be executed in counterparts, each of which will be deemed an
original document, but all of which will constitute a single document.
 

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Company, the Bank and the Executive legally bound, have
executed this Waiver Agreement as of the date first noted above.






Unity Bancorp, Inc.






By:  ________________________
Name:  David D. Dallas
Title:     Chairman




Unity Bank






By:  ________________________
Name:  Alan J. Bedner
Title:     EVP/CFO






____________________________
James A. Hughes



